IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT



                                   No. 00-30774
                                 Summary Calendar



JUSTIN KYLE KEATON; ET AL,

                                                       Plaintiffs,

JUSTIN KYLE KEATON,

                                                       Plaintiff - Appellant,

versus

WAYNE SUMMERS; ET AL,

                                                       Defendants,

THE STATE OF LOUISIANA,
through the Department of Public Safety
and Corrections,

                                                       Defendant - Appellee.

            ____________________________________________
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                        USDC No. 99-CV-1192-L
            ____________________________________________
                            June 14, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

            Justin     Kyle     Keaton,    a   minor    in   the    custody   of    the

Louisiana Department of Public Safety and Corrections (DPSC), was

assaulted      by     Florida     Parishes       Juvenile         Detention      Center

Superintendent        Wayne     Summers.        Summers      is     a   former     DPSC


     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 00-30774
                                     -2-

administrative employee.        Keaton sought damages from the State of

Louisiana, through the DPSC, on the theory that DPSC employees

recommended    Summers    for    the   superintendent   position   without

informing the Florida Parishes Juvenile Justice District that

Summers had a prior felony conviction for possession of marijuana.

The district court granted the State’s motion for judgment as a

matter of law, and Keaton has appealed.

            It is undisputed that members of the Florida Parishes

Juvenile Justice District had actual knowledge of Summers’          felony

conviction for possession of marijuana prior to offering him

employment.    Because Keaton cannot establish that the harm he

suffered was caused by the alleged omissions by DPSC employees, he

has failed to state a cause of action under Louisiana law.         Parmer

v. Suse, 657 So. 2d 666, 669 (La. Ct. App. 1995); see Mart v. Hill,

505 So.2d 1120, 1122 (La. 1987).        The grant of judgment as a matter

of law is AFFIRMED.      Reeves v. Sanderson Plumbing Prods, Inc., 530

U.S. 133, 150-51 (2000).

            In light of the foregoing, we pretermit consideration of

Keaton’s arguments concerning the district court’s denial of a

mistrial.

            AFFIRMED.